DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-3, and 5-15 are allowed.
The following is an examiner's statement of reasons for allowance: claim 4 was previously objected as containing allowable subject matter.  The Applicant has incorporated the limitations of claim 4 into claim 1 and thus claim 1 overcome the prior arts of record.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651